DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 7-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: “The internal combustion engine controller according to Claim 1, wherein….and/or the further search line in the constrained actuator setpoint space is calculated…”.  

Claim 8 recites: “The internal combustion engine controller according to Claim 1, wherein….and/or the stratified sample of the constrained actuator setpoint search space…”.
Claims 7-8 recite elements that are initially recited in Claim 2, not Claim 1.  There is insufficient antecedent basis for these limitation(s) in the claim(s).  For the purpose of examination over the prior art Claims 7-8 will be construed as “The internal combustion engine controller according to Claim 2, wherein…”.

Claim 16 recites: “The method according to Claim 10, wherein…and/or the further search line in the constrained actuator setpoint search space…”.

Claim 17 recites: “The method according to Claim 1, wherein…and/or the stratified sample of the constrained actuator setpoint search space…”.
Claims 16-17 recite elements that are initially recited in Claim 11, not Claim 10 or Claim 1.  There is insufficient antecedent basis for these limitation(s) in the claim(s).  For the purpose of examination over the prior art Claims 16-17 will be construed as “The method according to Claim 11, wherein…”.

Claim 18 recites: “The method according to Claim 1, wherein…”.  However, Claim 1 is directed to an apparatus, i.e. engine controller.  As a result, claim scope indefinite.  For the purpose of examination over the prior art Claim 18 will be construed as “The method according to Claim 10, wherein…”.

Appropriate correction of Claims 7-8, 16-18 is required.

Allowable Subject Matter

Claims 1-6 and 9-15 are allowed.
Claims 7-8 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites: 
An internal combustion engine controller comprising: 
a memory configured to store a plurality of control maps, each control map defining a hypersurface of actuator setpoints for controlling an actuator of the internal combustion engine based on a plurality of input variables to the internal combustion engine controller; and a processor comprising: 
an engine setpoint module configured to output an actuator setpoint to each actuator based on a location on the hypersurface of the respective control map defined by the plurality of input variables; 
and a map updating module configured to optirnise one or more of the hypersurfaces of the control maps at the location defined by the plurality of input variables, the map updating module comprising: 
an optimiser module configured to search for an optimised group of actuator setpoints by: 
(i) performing a stratified sample of an initial actuator setpoint search space of the control maps in order to select a first set of candidate groups of actuator setpoints, and evaluating the first set of candidate groups of actuator setpoints according to a performance model of the internal combustion engine to calculate a cost associated with each of the first set of candidate groups of actuator setpoints, 
(ii) determining a search line in the initial actuator setpoint search space which spans a first cost minima based on the costs associated with the first set of candidate groups of actuator setpoints; 
(iii) performing a line search along the search line to calculate an optimised group of actuator setpoints associated with the first cost minima; 
wherein the map updating module updates the one or more hypersurfaces at the location defined by the plurality of input variables based on the optimised group of actuator setpoints.

Claim 10 recites: 
A method of controlling an internal combustion engine comprising: 
providing a plurality of control maps, each control map defining a hypersurface of actuator setpoints for controlling an actuator of the internal combustion engine based on a plurality of input variables to the internal combustion engine controller; 
outputting an actuator setpoint to each actuator based on a location on the hypersurface of the respective control map defined by the plurality of input variables; 
and optimising one or more of the hypersurfaces of the control maps at the location defined by the plurality of input variables by: 
searching for an optimised group of actuator setpoints including: 
(i) performing a stratified sample of an initial actuator setpoint search space of the control maps in order to select a first set of candidate groups of actuator setpoints, and evaluating the first set of candidate groups of actuator setpoints according to a performance model of the internal combustion engine to calculate a cost associated with each of the first set of candidate groups of actuator setpoints, 
(ii) determining a search line in the initial actuator setpoint search space which spans a first cost minima based on the costs associated with the first set of candidate groups of actuator setpoints; 
(iii) performing a line search along the search line to calculate an optimised group of actuator setpoints associated with the first cost minima; 
and updating the one or more hypersurfaces at the location defined by the plurality of input variables based on the optimised group of actuator setpoints.
NPL Research Paper “Algorithms of Real-Time Correction of the fuel map and the ignition map” is considered the closest prior art.  The NPL discloses methods and apparatus (Fig. 2; DSL Controller & combustion engine components/sensors) configured to update fuel injection and spark ignition control maps by optimizing the surfaces of said control maps.  The controller/method utilizes an optimization algorithm which iteratively searches each control map for a set of actuator set points to update according to a virtual performance model of the internal combustion engine. (See Fig. 7 and page 65+ “Algorithm of Correction of the fuel map and ignition map”).  Specifically, Fig 7 illustrates a constrained group of setpoint(s) is sampled each successive cycle of the optimization method, and a targeted correction vector is determined.  In other words, the map(s) of setpoint values (i.e. map surface) are updated in a targeted manner (i.e. most frequently used setpoint values are updated first).  However, the prior art fails to explicitly teach or suggest each and every limitation of the claim(s) as indicated directly above.  Claims 2-9 and 11-18 are allowable for at least the reason(s) presented above with respect to Claims 1 and 10, respectively.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruse et al. (U.S. 7177758) discloses “A method for optimizing characteristics maps for the control of an internal combustion engine in which a model of the internal combustion engine is first formed by measurements on the internal combustion engine. In the process, a dependency of output variables of the internal combustion engine on the characteristics maps is illustrated. In the optimization, the dependency of the output variables of the internal combustion engine on the characteristics maps and the smoothing of the characteristics maps are optimized simultaneously.” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747